Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with  David W. Foster,  Registration No. 60902 on 04/02/2021. 
 
 
1.	(Currently Amended) A method for improving communication between an application and an add-in to the application, the method comprising:
monitoring, with the application, changes to a document opened for editing in the application, wherein the changes are caused by input events received by the application while the document is open for editing;
determining when changes to a section of the document meet a threshold based in part on a number of edits since the section of the document was last provided to the add-in; [[and]]
batching the changes to the section of the document until the threshold has been met;
in response to determining that the threshold has been met, communicating the section of the document from the application to the add-in; and
communicating the batched changes to the add-in.

2.	(Canceled)

3.	(Previously Presented) The method of claim 1, wherein the add-in includes a configuration setting that modifies the threshold based on a rate of the changes applied to the section of the document.

4.	(Previously Presented) The method of claim 1, wherein the threshold defines a plurality of rates of change and a corresponding plurality of amounts of time, and wherein determining when the changes to the section of the document meet the threshold comprises:
determining a rate of change in the section of the document; and
determining whether an amount of time since the most recent change to the section of the document is greater than the defined amount of time corresponding to the determined rate of change.

5.	(Original) The method of claim 4, wherein amounts of time corresponding to faster rates of change are larger than amounts of time corresponding to slower rates of change.

6.	(Previously Presented) The method of claim 1, further comprising:
in response to loading the document, determining when the threshold has been met in sections of the loaded document; and
communicating the determined sections of content to the add-in.

7.	(Currently Amended) A computing device for improving communication between an application and an add-in to the application, comprising: 
one or more processors; 

	divide a document opened for editing in the application into sections;
receive a criteria from the add-in defining when to provide a section of the document to the add-in; [[;]] 
monitor, with the application, the sections of the document for changes caused by user input events received by the application while the document is opened for editing in the application;
determine when changes to a section of the document meet the criteria; [[and]]
batch the changes to the section of the document until the criteria has been met;
in response to the determination that the criteria has been met, provide the determined section of the document from the application to the add-in; and
communicate the batched changes to the add-in.

	8.	(Previously Presented) The computing device of claim 7, wherein the criteria includes an executable function that processes a section of the document, and wherein determining when the changes to a section of the document meet the criteria includes applying the executable function.

	9.	(Previously Presented) The computing device of claim 8, wherein the executable function determines whether a section of the document contains an acronym.

10.	(Previously Presented) The computing device of claim 9, wherein the add-in:
identifies an acronym in the provided section of the document;
determines one or more expansions associated with the acronym; and
displays a list of acronyms and associated expansions in an ancillary pane of the application.



12.	(Previously Presented) The computing device of claim 7, wherein the criteria defines one or more types of changes to filter out while determining when the criteria has been met.

	13.	(Original) The computing device of claim 7, wherein the criteria defines one or more types of input received from a user to filter out while determining when the criteria has been met.

	14.	(Previously Presented) The computing device of claim 7, wherein the criteria includes an amount of time to wait between checking a section of the document for changes.

	 15.       (Currently Amended) A method for improving communication between an application and an add-in 
receiving a criteria from the add-in add-in 
monitoring, with the application, sections of the document for changes, wherein the changes are caused by user input events received by the application while the document is open in the application for editing;
determining when one or more changes to the section of the document  since
the section of the document was last provided to the add-in 
batching changes to the section of the document until the criteria has been met;
add-in ; and
communicating the batched changes to the processing component.


16.	(Currently Amended) The method of claim 15, wherein the add-in 

17.	(Previously Presented) The method of claim 15, wherein the document includes a word processing document and the sections of the document include paragraphs.

18.	(Previously Presented) The method of claim 15, wherein the criteria is based in part on whether the section of the document was created in response to dividing an existing section of the document into two sections of the document.

19.	(Previously Presented) The method of claim 15, wherein the criteria is based in part on whether a section of the document was created by a paste operation.

	20.	(Previously Presented) The method of claim 15, wherein the criteria defines one or more style changes within the section of the document to ignore.



B. 	The following is an examiner’s statement of reasons for allowance:

determine when changes to a section of the document meet the criteria; batch the changes to the section of the document until the criteria has been met; in response to the determination that the criteria has been met, provide the determined section of the document from the application to the add-in; and communicate the batched changes to the add-in as recited in claim 7 above,  receiving a criteria from the add-in defining when to provide a section of a document to the add-in ; monitoring, with the application, sections of the document for changes, wherein the changes are caused by user input events received by the application while the document is open in the application for editing; determining when one or more changes to the section of the document  since the section of the document was last provided to the add-in meet the criteria; 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lechi Truong whose telephone number is (571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
 Primary Examiner, Art Unit 2194